Citation Nr: 1453961	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty with the United States (U.S.) Army from December 2003 to March 2005, and from October 2011 to November 2012.  He has unverified active service with the U.S. Army from June 1976 to October 1976, and from June 1986 to April 1989.  He also has service with the Army National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2012, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

In March 2013, the Veteran submitted additional evidence, including a copy of his DD214 for active duty service from October 2011 to November 2012, and copies of service treatment records (STRs).  He did not submit a waiver of consideration of this evidence by the AOJ.  To the extent these records were not initially reviewed by the AOJ, the AOJ will have an opportunity to review this evidence on remand.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS includes a copy of the October 2014 Appellate Brief.  The electronic folder in Virtual VA includes duplicate or irrelevant documents.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that a remand is necessary to obtain outstanding records and to afford the Veteran another VA examination and medical opinion.  

First, a remand is required to obtain a full copy of the Veteran's STRs.  The AOJ requested records from the Veteran's National Guard unit in August 2007, but no response was received.  Although the Veteran submitted copies of some of his STRs in October 2007, the AOJ should attempt to obtain a full copy of these records.  In addition, the Veteran recently served on a period of active duty from October 2011 to November 2012.  His STRs from this period of service should also be obtained.  

Second, while on remand, any identified, outstanding treatment records should be obtained.

Third, a remand is required for another VA examination and medical opinion.  The Veteran asserts that his hearing loss was aggravated by his multiple deployments, including his deployment to Afghanistan in 2011.  The August 2007 VA examination and August 2012 addendum opinion did not take the Veteran's most recent deployment into consideration.  For this reason, another VA examination and medical opinion are necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any outstanding STRs from the appropriate entities, including records from the Veteran's Alabama Army National Guard unit and records from his periods of active duty dated from December 2003 to March 2005, and from October 2011 to November 2012.  Additionally, obtain verification (to include copes of any DD-214s) for the Veteran's periods of unverified active service from June 1976 to October 1976 and from June 1986 to April 1989.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center, including the Tuscaloosa VA Medical Center, and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After any additional service treatment records are associated with the claims file, the AOJ must review the records and determine whether an entrance examination exists for each period of active duty service for those beginning in December 2003 and in October 2011.  If so, the AOJ must review each examination and determine whether hearing loss was noted in either ear.  The AOJ must then draft a memorandum documenting its findings and associate the memorandum with the Veteran's claims file.  

Note:  The determination as to whether an entrance examination exists and whether hearing loss was noted will determine the questions posed to the VA examiner below.

5.  After completing the foregoing development, schedule the Veteran for a VA audiology examination to determine the nature and etiology of any current hearing loss.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

The examiner is requested to confirm whether the Veteran currently has hearing loss that meets the threshold requirements of 38 C.F.R. § 3.385.  If so, after examining the Veteran and reviewing the claims file, the examiner should specifically respond to the following questions:

a. If the AOJ finds that no entrance examination exists for periods of active duty service beginning in December 2003 or October 2011, OR that an entrance examination exists but no hearing loss was noted, the examiner is asked to provide an opinion as to the following questions:

i. Is there clear and unmistakable (undebatable) evidence that the Veteran had hearing loss prior to his periods of active duty service beginning in December 2003 and October 2011? 

ii. If the answer to question (i) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing hearing loss did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service?

iii. If the answer to question (i) above is no, is it at least as likely as not (50 percent or greater probability) that a hearing loss disability manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?
	
b. If the AOJ finds that an entrance examination exists for periods of active duty service beginning in December 2003 or October 2011, AND that hearing loss was noted, the examiner is asked to provide an opinion as to the following questions:	

i. Is it at least as likely as not (50 percent or greater probability) that there was an increase in or aggravation of the Veteran's hearing loss disability during a period of active duty service?  

*In rendering this opinion, the examiner should note that temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.

ii. If the answer to question (i) above is yes, is there clear and unmistakable (undebatable) evidence that the increase in the hearing loss disability was due to the natural progress of the disease?

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



